PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 10,850,971
Issue Date: December 1, 2020
Application No. 16/826,830
Filing or 371(c) Date: March 23, 2020
Attorney Docket No. 3496.007
Title: MOBILE FUEL DISPENSER


:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.182, filed, December 9, 2020, to change the name of inventor “Ryan Edwards Rodgers” to –Ryan Edward Rogers--.  

The petition is GRANTED.

Office records have been corrected to reflect the correct spelling of the above-named inventor.  

The issue fee in this case was paid on October 27, 2020.  Therefore, the printing of the patent may have progressed to the point where the correct spelling of the inventor’s name could not be included on the front page of the Letters Patent.

As authorized, the $420 fee for the petition under 37 CFR 1.182 and the $160 certificate of correction pursuant to the provisions of 37 CFR 1.323 have been assessed to petitioner’s credit card.

The Certificates of Correction Branch will be notified of this decision granting the petition under 37 CFR 3.81(b) and directing issuance of the requested Certificate of Correction.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-1642.  Inquiries concerning the issuance of a certificate of correction should be directed to the Certificate of Correction Branch at (571) 272-4100.


/April M. Wise/
Paralegal Specialist, Office of Petitions